Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the budget of the European Maritime Safety Agency for the financial year 2007
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service; NA
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/172 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the budget of the European Maritime Safety Agency for the financial year 2007 (2009/669/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Maritime Safety Agency for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Maritime Safety Agency for the financial year 2007, together with the Agencys replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EC) No 1406/2002 of the European Parliament and of the Council of 27 June 2002 establishing a European Maritime Safety Agency (4), and in particular Article 19 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Transport and Tourism (A6-0167/2009), 1. Grants the Executive Director of the European Maritime Safety Agency discharge in respect of the implementation of the Agencys budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Executive Director of the European Maritime Safety Agency, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ C 278, 31.10.2008, p. 20. (2) OJ C 311, 5.12.2008, p. 57. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 208, 5.8.2002, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of the Decision on discharge in respect of the implementation of the budget of the European Maritime Safety Agency for the financial year 2007 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Maritime Safety Agency for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Maritime Safety Agency for the financial year 2007, together with the Agencys replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EC) No 1406/2002 of the European Parliament and of the Council of 27 June 2002 establishing a European Maritime Safety Agency (4), and in particular Article 19 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Transport and Tourism (A6-0167/2009), A. whereas the Court of Auditors (ECA) stated that it has obtained reasonable assurance that the annual accounts for the financial year 2007 are reliable, and the underlying transactions are legal and regular, B. whereas on 22 April 2008 Parliament granted the Executive Director of the European Maritime Safety Agency discharge in respect of the implementation of the Agencys budget for the financial year 2006 (6), and in its resolution accompanying the discharge decision, inter alia,  noted the ECAs finding that the procedures for establishing the budget and the establishment plan were not sufficiently rigorous and that this led to a high number of budgetary transfers, the inadequate planning of staff recruitment and incorrect budget presentation,  noted with concern the ECAs observations that some legal commitments were entered into before the corresponding budgetary commitment, 1. Notes that the Agency had EUR 48 249 000 in commitment and payment appropriations from the 2007 budget; 2. Regrets that, as in 2006, the ECA found that the Agencys procedures for establishing the budget were not sufficiently rigorous; 3. Notes that the ECA observed that 32 transfers were made in 2007; notes the ECAs criticism concerning the high number of transfers; 4. Notes the Agencys reply that transfers remained below the 10 % threshold of the Financial Regulation; 5. Further notes the ECAs criticism that between mid-June and December 2007, EUR 25 000 000 for anti-pollution measures, authorised by the Budgetary Authority as normal appropriations, were unduly moved to assigned revenue; 6. Notes the Agencys reply that it decided on 20 March 2007 to qualify anti-pollution funds as assigned revenue, following a suggestion of the Commission, and that it decided on 21 November 2007 to no longer treat these funds as such; 7. Is disappointed that, as in 2006, the ECA found again that legal commitments were entered into before the corresponding budgetary commitments were made; calls on the Agency to step up its training and communication efforts in order to avoid this situation in future; requests that action taken in this respect be reported in the Agencys annual activity report for 2008; 8. Notes that the ECA found weaknesses with regard to recruitment procedures, as follows:  selection criteria and threshold scores for passing to the next stage of competitions were not decided upon before the evaluation process started,  the staff committee was not invited to participate in recruitment procedures; 9. Notes the Agencys reply that measures have been taken so that selection criteria and threshold scores are defined at an earlier stage; 10. Calls on the Agency to see to it that its recruitment procedures are transparent and non-discriminatory, in particular by ensuring the participation of the staff committee; 11. Welcomes the fact that the Agency closely cooperates with the European Monitoring Centre for Drugs and Drug Addiction, also based in Lisbon, in order to share buildings and make joint use of infrastructure and services; 12. Urges the Commission to ensure that the Agency maintains strict financial discipline in the future and always works within the agreed budgets; 13. Refers for other observations accompanying its Decision on discharge which are of a horizontal nature to its Resolution of 23 April 2009 on financial management and control of EU agencies (7). (1) OJ C 278, 31.10.2008, p. 20. (2) OJ C 311, 5.12.2008, p. 57. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 208, 5.8.2002, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 88, 31.3.2009, p. 192. (7) See page 206 of this Official Journal.